Exhibit 10.1

 

TERMS AND CONDITIONS OF

NON-INCENTIVE STOCK OPTIONS UNDER THE

 

GLOBAL IMAGING SYSTEMS, INC.

1998 STOCK OPTION AND INCENTIVE PLAN

 

These Terms and Conditions, dated October 10, 2003, govern the grant of stock
options under the 1998 Stock Option and Incentive Plan (the “Plan”) of Global
Imaging Systems, Inc., a Delaware corporation (the “Company”). References in
these Terms and Conditions to a “Grant Letter” refer to a letter indicating that
it evidences a “Non-Qualified Stock Option” received by an individual who, at
the Grant Date (as defined below), was employed by, or providing services to,
the Company or one of its affiliates (each, an “Optionee”). Each Grant Letter
identifies the Optionee to whom an option is granted opposite the words “Granted
To.”

 

1. GRANT OF OPTION

 

Subject to the terms of the Plan and pursuant to each Grant Letter, the Company
has Granted to each Optionee identified in such Grant Letter the right and
option (the “Option”) to purchase from the Company, on the terms and subject to
the conditions set forth in the Plan and in these Terms and Conditions, the
number of shares of shares of the Company’s common stock, par value $.01 per
share (the “Stock”) set forth opposite the words “Options Granted” in the Grant
Letter.

 

The Options shall not constitute incentive stock options within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”). The
date of grant of each Option is the date set forth opposite the words “Grant
Date” in the relevant Grant Letter (the “Grant Date”).

 

2. PARACHUTE LIMITATIONS

 

Notwithstanding any other provision of these Terms and Conditions or of any
agreement, contract, or understanding heretofore or hereafter entered into by
any Optionee and the Company or any Subsidiary, except an agreement, contract,
or understanding entered into after the Grant Date that expressly modifies or
excludes application of this Section (the “Other Agreements”), and
notwithstanding any formal or informal plan or other arrangement heretofore or
hereafter adopted by the Company (or any Subsidiary) for the direct or indirect
compensation of such Optionee (including groups or classes of participants or
beneficiaries of which such Optionee is a member), whether or not such
compensation is deferred, is in cash, or is in the form of a benefit to or for
such Optionee (a “Benefit Arrangement”), if such Optionee is a “disqualified
individual,” as defined in Section 280G(c) of the Code, the Option and any right
to receive any



--------------------------------------------------------------------------------

payment or other benefit under these Terms and Conditions shall not become
exercisable or vested (i) to the extent that such right to exercise, vesting,
payment, or benefit, taking into account all other rights, payments, or benefits
to or for such Optionee under the Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to such Optionee under these
Terms and Conditions to be considered a “parachute payment” within the meaning
of Section 280G(b)(2) of the Code as then in effect (a “Parachute Payment”) and
(ii) if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by such Optionee from the Company under these Terms and
Conditions, the Plan, all Other Agreements, and all Benefit Arrangements would
be less than the maximum after-tax amount that could be received by such
Optionee without causing any such payment or benefit to be considered a
Parachute Payment. In the event that the receipt of any such right to exercise,
vesting, payment, or benefit under these Terms and Conditions, in conjunction
with all other rights, payments, or benefits to or for such Optionee under the
Plan, any Other Agreement or any Benefit Arrangement would cause such Optionee
to be considered to have received a Parachute Payment under these Terms and
Conditions that would have the effect of decreasing the after-tax amount
received by such Optionee as described in clause (ii) of the preceding sentence,
then such Optionee shall have the right, in such Optionee’s sole discretion, to
designate those rights, payments, or benefits under these Terms and Conditions,
the Plan, any Other Agreements, and any Benefit Arrangements that should be
reduced or eliminated so as to avoid having the payment or benefit to such
Optionee under these Terms and Conditions be deemed to be a Parachute Payment.

 

3. TERMS OF PLAN

 

The Options are granted subject to the terms and conditions set forth in the
Plan. All terms and conditions of the Plan are hereby incorporated into these
Terms and Conditions by reference and shall be deemed to be part of these Terms
and Conditions, without regard to whether such terms and conditions are not
otherwise set forth in these Terms and Conditions. To the extent any capitalized
words used in these Terms and Conditions are not defined, they shall have the
definitions stated for them in the Plan. In the event that there is any
inconsistency between the provisions of these Terms and Conditions and of the
Plan, the provisions of the Plan shall govern.

 

4. OPTION PRICE

 

The purchase price (the “Option Price”) for each share subject to an Option is
the amount set forth opposite the words “Option Price per Share” on the relevant
Grant Letter.

 

 

-2-



--------------------------------------------------------------------------------

5. VESTING IN OPTION

 

Each Option becomes vested as to twenty percent (20%) of the shares purchasable
pursuant to such Option on the date that is one year after the Grant Date (the
first “Anniversary Date”), if the Optionee has been providing services to the
Company or any of its affiliates continuously from the date of grant to the
Anniversary Date. Thereafter, so long as the Optionee’s service has not been
interrupted, the Option becomes vested as to an additional twenty percent (20%)
of the shares subject to the Option after each of the next four Anniversary
Dates. Service for this purpose includes service as an employee, director,
advisor or consultant providing bona fide services to the Company or any of its
affiliates. For purposes of these Terms and Conditions, termination of service
would not be deemed to occur if the Optionee, after terminating service in one
capacity, continues to provide service to the Company or any of its affiliates
in another capacity. Termination of service is sometimes also referred to herein
as termination of employment or other relationship with the Company or any of
its affiliates.

 

6. TERM AND EXERCISE OF OPTION

 

  6.1. Term

 

Each Option shall terminate and all rights to purchase the shares thereunder
shall cease upon the expiration of ten years after the Grant Date, unless
terminated earlier pursuant to another provision of these Terms and Conditions.

 

  6.2. Option Period and Limitations on Exercise

 

Each Optionee may exercise an Option (subject to the limitations on exercise set
forth in these Terms and Conditions and in the Plan), to the extent the Option
is vested and has not terminated. Any limitation on the exercise of an Option
may be rescinded, modified or waived by the Committee, in its sole discretion,
at any time and from time to time after the Grant Date of the Option, so as to
accelerate the time at which the Option may be exercised. If the Optionee
terminates employment or other relationship with the Company by reason of
“permanent and total disability” (within the meaning of Section 22(e)(3) of the
Code), the Option shall continue to vest, and shall be exercisable to the extent
that it is vested, for a period of one year after such termination of employment
or service, subject to earlier termination of the Option as provided in Section
6.1 above.

 

  6.3. Limitations on Exercise of Option

 

Notwithstanding the foregoing Sections, in no event may an Option be exercised:
(i) in whole or in part, after ten years following the Grant Date, as set forth
in Section 1 above, (ii) following termination of employment or other
relationship for Cause (as defined below) or (iii) following termination of

 

-3-



--------------------------------------------------------------------------------

employment or other relationship except as provided in Sections 7.1, 7.2, and
7.3 below. For purposes of these Terms and Conditions, “Cause” means (i) gross
negligence or willful misconduct in connection with the performance of duties;
(ii) conviction of a criminal offense (other than minor traffic offenses); or
(iii) material breach of any term of any employment, consulting or other
services, confidentiality, intellectual property or non-competition agreements,
if any, between Optionee and the Company or any of its affiliates.

 

  6.4. Method of Exercise

 

Each Option may be exercised, to the extent it is exercisable, by the Optionee’s
delivery to the Company of written notice of exercise on any business day, at
the Company’s principal office, addressed to the attention of the Committee.
Such notice shall specify the number of shares of Stock with respect to which
the Option is being exercised and shall be accompanied by payment in full of the
Option Price of the shares for which the Option is being exercised. The minimum
number of shares of Stock with respect to which an Option may be exercised, in
whole or in part, at any time shall be the lesser of (i) 100 shares and (ii) the
maximum number of shares available for purchase under the Option at the time of
exercise. Payment of the Option Price for the shares purchased pursuant to the
exercise of the Option shall be made in cash or in cash equivalents. If the
Stock is publicly traded, payment in full of the Option Price need not accompany
the written notice of exercise provided that the notice of exercise directs that
the certificate or certificates for the shares of Stock for which the Option is
exercised be delivered to a licensed broker acceptable to the Company as the
agent for the individual exercising the Option and, at the time such certificate
or certificates are delivered, the broker tenders to the Company cash (or cash
equivalents acceptable to the Company) equal to the Option Price for the shares
of Stock purchased pursuant to the exercise of the Option plus the amount (if
any) of federal and/or other taxes which the Company may in its judgment, be
required to withhold with respect to the exercise of the Option. An attempt to
exercise the Option other than as set forth above shall be invalid and of no
force and effect. An individual holding or exercising an Option shall have none
of the rights of a stockholder (for example, the right to receive cash or
dividend payments or distributions attributable to the subject shares of Stock
or to direct the voting of the subject shares of Stock ) until the shares of
Stock covered thereby are fully paid and issued to him or her. Except as
provided in Section 10 hereof, no adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date of
such issuance. Notwithstanding the foregoing, no Optionee who is an executive
officer or director of the Company may exercise the Option in a manner that
violates the policy adopted by the Board of Directors of the Company regarding
the cashless exercise of stock options.

 

-4-



--------------------------------------------------------------------------------

7. TERMINATION OF THE SERVICE RELATIONSHIP

 

  7.1. Termination of Employment or Other Relationship

 

Upon the termination of an Optionee’s employment or other relationship with the
Company other than by reason of death or “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code), each Option granted to
such Optionee or portion thereof held by such Optionee that has not vested in
accordance with the provisions of Section 5 hereof shall terminate immediately,
and, subject to Section 6.3 above, any Option or portion thereof that has vested
in accordance with the provisions of Section 5 hereof but has not been exercised
shall terminate at the close of business on the 90th day following the
Optionee’s termination of employment or other relationship (or, if such 90th day
is a Saturday, Sunday or holiday, at the close of business on the next preceding
day that is not a Saturday, Sunday or holiday), unless the Board of Directors of
the Company (the “Board”), in its discretion, extends the period during which
the Option may be exercised (which period may not be extended beyond the
original term of the Option). Upon termination of the Option or portion thereof,
the Optionee shall have no further right to purchase shares of Stock pursuant to
such Option or portion thereof. Whether a leave of absence or leave on military
or government service shall constitute a termination of employment or other
relationship for purposes of the Optionee shall be determined by the Board,
which determination shall be final and conclusive. For purposes of the Option, a
termination of employment, service or other relationship shall not be deemed to
occur if the Optionee is immediately thereafter employed with the Company or any
other Service Provider, or is engaged as a Service Provider or an Outside
Director of the Company. Whether a termination of a Service Provider’s or an
Outside Director’s relationship with the Company shall have occurred shall be
determined by the Committee, which determination shall be final and conclusive.

 

  7.2. Rights in the Event of Death

 

If an Optionee dies while employed by, or in the service of, the Company or any
of its affiliates, the executors or administrators or legatees or distributees
of such Optionee’s estate shall have the right at any time within one year after
the date of such Optionee’s death, and prior to termination of the Option
pursuant to Section 6.1 above, to exercise, in whole or in part, any Option held
by such Optionee at the date of such Optionee’s death, whether or not such
Option was exercisable immediately prior to such Optionee’s death.

 

  7.3. Rights in the Event of Disability

 

If an Optionee’s employment or other relationship with the Company or any of its
affiliates is terminated by reason of the “permanent and total disability”
(within the meaning of Section 22(e)(3) of the Code) of the Optionee, then

 

-5-



--------------------------------------------------------------------------------

such Optionee shall have the right, at any time within one year after such
termination of employment or other relationship and prior to termination of the
Option pursuant to Section 6.1 above, to exercise, in whole or in part, the
Option held by such Optionee at the date of such termination of employment or
other relationship, to the extent such Option is then exercisable. Whether a
termination of employment or other relationship is to be considered by reason of
“permanent and total disability” for purposes of these Terms and Conditions
shall be determined by the Committee, which determination shall be final and
conclusive.

 

8. TRANSFERABILITY

 

  8.1. General Rule

 

Except as provided in Section 8.2, during the lifetime of an Optionee, only the
Optionee (or, in the event of legal incapacity or incompetency, the Optionee’s
guardian or legal representative) may exercise the Option. Except as provided in
Section 8.2, an Option shall not be assignable or transferable by the Optionee,
other than by will or the laws of descent and distribution.

 

  8.2. Family Transfers.

 

An Optionee may transfer all or part of the Option to (i) any Immediate Family
Member, (ii) a trust or trusts for the exclusive benefit of any Immediate Family
Member, or (iii) a partnership in which Immediate Family Members are the only
partners, provided that (x) there may be no consideration for any such transfer,
and (y) subsequent transfers of the transferred Option are prohibited except
those in accordance with this Section 8.2 or by will or the laws of descent and
distribution. Following transfer, the Option shall continue to be subject to the
same terms and conditions as were applicable immediately prior to transfer,
provided that for purposes of Section 8.2 hereof the term “Optionee” shall be
deemed to refer to the transferee. The events of termination of the employment
or other relationship of Section 7.1 hereof shall continue to be applied with
respect to the original Optionee, following which the Option shall be
exercisable by the transferee only to the extent and for the periods specified
in Sections 7.1, 7.2 or 7.3. “Immediate Family Members” means the spouse,
children and grandchildren of the Optionee.

 

9. REQUIREMENTS OF LAW

 

The Company shall not be required to sell or issue any securities under the
Option if the sale or issuance of such securities would constitute a violation
by the Optionee, the individual exercising the Option, or the Company of any
provisions of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the listing,
registration or

 

-6-



--------------------------------------------------------------------------------

qualification of any securities subject to the Option upon any securities
exchange or under any governmental regulatory body is necessary or desirable as
a condition of, or in connection with, the issuance or purchase of securities
hereunder, the Option may not be exercised in whole or in part unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Company, and
any delay caused thereby shall in no way affect the date of termination of the
Option. Specifically in connection with the 1933 Act, upon the exercise of the
Option, unless a registration statement under such act is in effect with respect
to the securities covered by the Option, the Company shall not be required to
sell or issue such securities unless the Committee has received evidence
satisfactory to it that the holder of such Option may acquire such securities
pursuant to an exemption from registration under such act. Any determination in
this connection by the Committee shall be final, binding, and conclusive. The
Company may, but shall in no event be obligated to, register any securities
covered hereby pursuant to the 1933 Act. The Company shall not be obligated to
take any affirmative action in order to cause the exercise of the Option or the
issuance of securities pursuant thereto to comply with any law or regulation of
any governmental authority. As to any jurisdiction that expressly imposes the
requirement that the Option shall not be exercisable until the securities
covered by such Option are registered or are exempt from registration, the
exercise of such Option (under circumstances in which the laws of such
jurisdiction apply) shall be deemed conditioned upon the effectiveness of such
registration or the availability of such an exemption.

 

10. EFFECT OF CHANGES IN CAPITALIZATION

 

  10.1. Changes in Stock

 

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
shares or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse split, combination of shares, exchange of
shares, stock dividend or other distribution payable in capital stock, or other
increase or decrease in such shares effected without receipt of consideration by
the Company, occurring after the date of grant of an Option, the number and kind
of shares of Stock for which the Option was granted shall be adjusted
proportionately and accordingly so that the proportionate interest of the
Optionee immediately following such event shall, to the extent practicable, be
the same as immediately before such event. Any such adjustment in the Option
shall not change the aggregate Option Price payable with respect to shares that
are subject to the unexercised portion of the Option but shall include a
corresponding proportionate adjustment in the Option Price per share.

 

-7-



--------------------------------------------------------------------------------

  10.2. Dissolution, Liquidation, Sale of Assets, Reorganization in Which the
Company Is Not the Surviving Entity, Etc.

 

Subject to Section 10.3 hereof, if the Company shall be the surviving entity in
any reorganization, merger, or consolidation of the Company with one or more
other entities in which no Change of Control occurs, an Option shall pertain to
and apply to the securities to which the Optionee would have been entitled
immediately following such reorganization, merger, or consolidation, with a
corresponding proportionate adjustment of the Option Price per share so that the
aggregate Option Price thereafter shall be the same as the aggregate Option
Price of the shares remaining subject to the Option immediately prior to such
reorganization, merger, or consolidation. “Change of Control” means (i) the
dissolution or liquidation of the Company or a merger, consolidation, or
reorganization of the Company with one or more other entities in which the
Company is not the surviving entity, (ii) a sale of substantially all of the
assets of the Company to another entity, or (iii) any transaction (including
without limitation a merger or reorganization in which the Company is the
surviving entity) which results in any person or entity (other than persons who
are stockholders or affiliates of the Company at the time the Plan is approved
by the Company’s stockholders) owning 50% or more of the combined voting power
of all classes of stock of the Company.

 

  10.3. Reorganization, Sale of Assets or Sale of Stock Which Involves a Change
of Control.

 

Subject to the exceptions set forth in the last sentence of this Section 10.3
(i) upon the occurrence of a Change of Control, fifteen days prior to the
scheduled consummation of a Change of Control, an Option shall become
immediately exercisable to the extent not previously exercisable and shall
remain exercisable for a period of fifteen days. Any exercise of an Option
during such fifteen-day period shall be conditioned upon the consummation of the
event and shall be effective only immediately before the consummation of the
event. Upon consummation of any Change of Control, the Option, to the extent not
exercised, shall terminate. The Board shall send written notice of an event that
will result in such a termination to the Optionee not later than the time at
which the Company gives notice thereof to its stockholders. Neither Section 10.2
nor this Section 10.3 shall apply to any Change of Control to the extent that
(A) provision is made in writing in connection with such Change of Control for
the assumption of the Option, or the substitution for such Option of new options
covering the stock of a successor entity, or a parent or subsidiary thereof,
with appropriate adjustments as to the number and kinds of shares and exercise
prices, in which event the Option shall continue in the manner and under the
terms so provided or (B) a majority of the full Board determines that such
Change of Control shall not trigger application of the provisions of Section
10.2 or this Section 10.3.

 

-8-



--------------------------------------------------------------------------------

  10.4. Adjustments

 

Adjustments under this Section 10 related to stock or securities of the Company
shall be made by the Board, whose determination in that respect shall be final,
binding, and conclusive. No fractional shares of Stock or units of other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share or unit.

 

  10.5. No Limitations on Company

 

The grant of an Option shall not affect or limit in any way the right or power
of the Company to make adjustments, reclassifications, reorganizations, or
changes of its capital or business structure or to merge, consolidate, dissolve,
or liquidate, or to sell or transfer all or any part of its business or assets.

 

11. DISCLAIMER OF RIGHTS

 

No provision in the Plan or in these Terms and Conditions shall be construed to
confer upon any individual the right to remain in the employ or service of the
Company or any affiliate, or to interfere in any way with any contractual or
other right or authority of the Company or Service Provider either to increase
or decrease the compensation or other payments to any individual at any time, or
to terminate any employment or other relationship between any individual and the
Company. In addition, notwithstanding anything contained in the Plan to the
contrary, no Option shall be affected by any change of duties or position of the
Optionee, so long as the Optionee continues to be a director, officer,
consultant or employee of the Company. The obligation of the Company to pay any
benefits pursuant to these Terms and Conditions shall be interpreted as a
contractual obligation to pay only those amounts described herein, in the manner
and under the conditions prescribed herein. The Plan and these Terms and
Conditions shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any participant or beneficiary under the terms of the
Plan. The Optionee shall not have any of the rights of a stockholder with
respect to the shares of Stock subject to an Option except to the extent the
certificates for such shares of Stock shall have been issued upon the exercise
of the Option.

 

12. FORFEITURE OF RIGHTS

 

The Company at any time shall have the right to cause a forfeiture of the rights
of an Optionee on account of the Optionee taking actions in competition with the
Company. Unless otherwise specified in an employment or other agreement between
the Company and the Optionee, the Optionee takes actions in

 

-9-



--------------------------------------------------------------------------------

competition with the Company if he or she directly or indirectly owns any
interest in, operates, joins, controls or participates as a partner, director,
principal, officer, or agent of, enters into the employment of, acts as a
consultant to, or performs any services for, any entity which has material
operations which compete with any business in which the Company or any of its
Subsidiaries is engaged during the Optionee’s employment or other relationship
with the Company or any of its affiliates or at the time of the Optionee’s
termination of employment or other relationship.

 

13. CAPTIONS

 

The use of captions in these Terms and Conditions is for the convenience of
reference only and shall not affect the meaning of any provision of such Terms
and Conditions.

 

14. WITHHOLDING OF TAXES

 

The Company or a Subsidiary, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to an Optionee any Federal, state, or
local taxes of any kind required by law to be withheld upon the issuance of any
shares of Stock upon the exercise of an Option. At the time of such exercise,
the Optionee shall pay to the Company or the Subsidiary, as the case may be, any
amount that the Company or the Subsidiary may reasonably determine to be
necessary to satisfy such withholding obligation. Subject to the prior approval
of the Company or the Subsidiary, which may be withheld by the Company or the
Subsidiary, as the case may be, in its sole discretion, the Optionee may elect
to satisfy such obligations, in whole or in part, (i) by causing the Company or
the Subsidiary to withhold shares of Stock otherwise issuable to the Optionee or
(ii) by delivering to the Company or the Subsidiary shares of Stock already
owned by the Optionee. The shares of Stock so delivered or withheld shall have
an aggregate Fair Market Value equal to such withholding obligations. The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or the Subsidiary as of the date that the
amount of tax to be withheld is to be determined. The Optionee who has made an
election pursuant to this Section 14 may satisfy his or her withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.

 

15. SEVERABILITY

 

If any provision of the Plan or these Terms and Conditions shall be determined
to be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions thereof and hereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.

 

-10-



--------------------------------------------------------------------------------

16. INTERPRETATION OF THESE TERMS AND CONDITIONS

 

All decisions and interpretations made by the Company or the Committee with
regard to any question arising under the Plan or these Terms and Conditions
shall be final, binding and conclusive on the Company and an Optionee and any
other person entitled to exercise an Option as provided for herein.

 

17. GOVERNING LAW

 

The validity and construction of these Terms and Conditions shall be governed by
the laws of the State of Delaware but not including the choice of law rules
thereof.

 

18. BINDING EFFECT

 

Subject to all restrictions provided for in these Terms and Conditions, the Plan
and by applicable law limiting assignment and transfer of these Terms and
Conditions and Options, these Terms and Conditions shall be binding upon and
inure to the benefit of the Company and each Optionee and their respective
heirs, executors, administrators, successors, and assigns.

 

19. NOTICE

 

All notices or other communications which may be or are required to be given by
an Optionee or the Company pursuant to these Terms and Conditions shall be in
writing and shall be mailed by first-class, registered or certified mail, return
receipt requested, postage prepaid, or transmitted by hand delivery or
telecopier (fax), addressed as follows:

 

If to the Company:

 

Global Imaging Systems, Inc.

PO Box 273478

Tampa, Florida 33688-3478

Attention: Cecil McClary

Telecopy: (813) 264-7877

 

If to Optionee:

 

At the address in the Company’s records.

 

Each party may designate by notice in writing a new address to which any notice
or other communication may thereafter be so given. Each notice or other
communication which shall be mailed, delivered or transmitted in the manner
described above, shall be deemed sufficiently given for all purposes at such
time as

 

-11-



--------------------------------------------------------------------------------

it is delivered to the addressee with the return receipt, the delivery receipt,
the affidavit of personal courier or, with respect to a telecopy, upon
acknowledgment of receipt thereof and in all cases at such time as delivery is
refused by the addressee upon presentation.

 

20. AGREEMENTS

 

These Terms and Conditions, the Plan, and any written and executed Executive
Agreement between an Optionee and the Company together constitute the entire
agreement between the Company and such Optionee with respect to the subject
matter hereof. Neither these Terms and Conditions nor any term hereof may be
amended, waived, discharged or terminated with respect to an Optionee except by
a written instrument signed by the Company and such Optionee; provided, however,
that the Company unilaterally may waive in writing any provision hereof in
writing with respect to one or more Options or Optionees to the extent that such
waiver does not adversely affect the interests of such Optionee or Optionees
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. In the event that there is any inconsistency regarding the terms of an
Option between the provisions of these Terms and Conditions and of a written
Executive Agreement between the Company and an Optionee, the provisions of such
Executive Agreement shall govern.

 

-12-